Justice SAYLOR,
concurs.
I join the per curiam Order of the Court as I agree that the challenged orders are interlocutory and are not presently subject to appellate review either as collateral orders (because they are not truly collateral to the ongoing grand jury proceedings) or via a permissive appeal (as I do not believe that the supervising judge abused his discretion in denying certification under Rule of Appellate Procedure 3331(5)).
I write only to note that I joined this Court’s Order granting a temporary stay *519in light of the supervising judge’s unfulfilled commitment to effectuate a stay pending appeal if Lancaster Newspapers, Inc., comphed with two conditions that the newspaper, in fact, met. Since this Court’s temporary stay has now served the purpose of fulfilling this expressed commitment to maintain the status quo pending our review, I also agree that it appropriately may now be dissolved.